COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Rich Robins v. Austen Perry Clinkenbeard and Jonathon G.
                            Clinkenbeard aka Jon Clinkenbeard

Appellate case number:      01-19-00059-CV

Trial court case number:    1107951

Trial court:                County Civil Court at Law No. 3 of Harris County

       Appellant, Rich Robins, has filed a second unopposed motion to extend time to file
a motion for rehearing and for en banc reconsideration. Appellant’s motion is timely and
complies with the rules. TEX. R. APP. P. 10.5(b), 49.8; see TEX. R. APP. P. 49.1, 49.7.
Accordingly, we grant appellant’s motion to extend time. Appellant’s motion for rehearing
and/or for en banc reconsideration, if any, is due no later than April 3, 2020.

       No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court


Date: ___March 24, 2020___